      Case 2:20-cv-02031-RFB-DJA Document 8 Filed 01/04/21 Page 1 of 2




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     KIND LAW
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7    Attorney for Plaintiff William Wade
8
9
                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA
10
11    William Wade,                                Case No.: 2:20-cv-02031-RFB-DJA
12
                           Plaintiff,              Stipulation for an extension of time
13    v.                                           for Plaintiff to respond to
14                                                 Defendant’s motion to dismiss [ECF
      Richland Holdings, Inc.,                     No. 5]
15
16                         Defendant.              (First request)

17
18         William Wade (“Plaintiff”) and Richland Holdings, Inc. (“Defendant
19   and together with Plaintiff as the “parties”), by and through their respective
20   counsel, hereby submit this stipulation for an extension of time for Plaintiff to
21   respond to Defendant’s motion to dismiss, filed on December 16, 2020. This
22   is the first request for an extension of this deadline.
23         The extension is sought because Plaintiff’s counsel requires additional
24   time to prepare an appropriate response to the motion.
25
26
27
     _____________________
     STIPULATION                               -1-
      Case 2:20-cv-02031-RFB-DJA Document 8 Filed 01/04/21 Page 2 of 2




1          In good faith and not for the purposes of delay, the parties therefore
2    stipulate that Plaintiff’s opposition to the pending motion shall be due on or
3    before January 13, 2021.
4          Dated: December 30, 2020.
5          KIND LAW
6
            /s/ Michael Kind            .
7          Michael Kind, Esq.
           8860 South Maryland Parkway, Suite 106
8
           Las Vegas, Nevada 89123
9          Attorney for Plaintiff William Wade
10
           MARQUIS AURBACH COFFING
11
12          /s/ Jared M. Moser     .
           Jared M. Moser, Esq.
13         10001 Park Run Drive
14         Las Vegas, NV 89145
           Counsel for Richland Holdings Inc.
15
16
                                     IT IS SO ORDERED:
17
18
                                     ___________________________________
19                                   UNITED STATES DISTRICT JUDGE
20
21                                   DATED:____________________________
                                DATED this 4th day of January, 20201.
22
23
24
25
26
27
     _____________________
     STIPULATION                             -2-
